

116 HR 6809 IH: Nurse Workforce Protection Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6809IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Rodney Davis of Illinois (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit health care providers that receive funding through the Public Health and Social Services Emergency Fund from reducing employment or compensation for certain nurses employed by the provider.1.Short titleThis Act may be cited as the Nurse Workforce Protection Act of 2020. 2.Prohibition on health care providers that receive funding through the Public Health and Social Services Emergency Fund from reducing employment or compensation for certain nurses employed by the provider(a)In generalNotwithstanding any other provision of law, with respect to funding disbursed from the Public Health and Social Services Emergency Fund on or after the date of the enactment of this Act and before the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), if such disbursement is made from funds made available for provider relief under the CARES Act (Public Law 116–136) or the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), a health care provider shall be eligible to receive such a disbursement only if such provider agrees, with respect to the period beginning on the date such disbursement (or, in the case of a specified provider (as defined in subsection (b)), beginning on the date that is 30 days after the date of such disbursement) and ending 2 months after such disbursement (or, in the case of a specified provider, ending 2 months after the date that is 30 days after such disbursement)—(1)not to require any nurse (defined in subsection (d)) to take paid or unpaid leave; and(2)to maintain—(A)the employment of a number of nurses that is equal to or greater than 75 percent of the number of such nurses that were employed by such provider as of January 31, 2020;(B)an average salary for such nurses that is at least 75 percent of the average salary payable by such provider for such nurses as of January 31, 2020; and(C)an average number of paid hours per day for such nurses that is greater than or equal to 75 percent of the average number of paid hours per day for such nurses as of January 31, 2020.(b)Specified provider definedFor purposes of subsection (a), the term specified provider means a health care provider that, as of the day before the date of a disbursement described in subsection (a)—(1)did not employ a number of nurses (as defined in subsection (d)) that was equal to or greater than 75 percent of the number of such nurses that were employed by such provider as of January 31, 2020;(2)was not paying an average salary for such nurses that was at least 75 percent of the average salary payable by such provider for such nurses as of January 31, 2020; or(3)did not have an average number of paid hours per day for such nurses that was at least 75 percent of the average number of paid hours per day for such nurses as of January 31, 2020.(c)Repayment in case of failure To maintain employmentThe Secretary of Health and Human Services shall require a health care provider that violates an agreement described in subsection (a) with respect to a disbursement described in such subsection to repay to the Secretary 100 percent of the amount of such disbursement.(d)DefinitionFor purposes of this section, the term nurse includes a registered nurse, a licensed practical nurse, a licensed vocational nurse, and an advanced practice registered nurse (such as a nurse practitioner, clinical nurse specialist, certified nurse midwife, and certified registered nurse anesthetist). 